Affirmed and Memorandum Opinion filed May 22, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00335-CR

                      DONAVAN A. RANKINS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1380135

                 MEMORANDUM                      OPINION


      A jury convicted appellant Donavan A. Rankins of aggravated sexual assault
and sentenced him to confinement for thirty years. In his sole issue on appeal, he
claims the evidence is legally insufficient to support his conviction. Specifically,
appellant argues the jury had no rational basis to believe the complainant’s account
over his version of events.
                              STANDARD OF REVIEW

      When reviewing the sufficiency of the evidence, we consider all of the
evidence in the light most favorable to the verdict to determine whether, based on
that evidence and the reasonable inferences therefrom, a jury was rationally
justified in finding guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 318–19, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); King v. State, 29 S.W.3d 556,
562 (Tex. Crim. App. 2000). The State is not required to exclude every
conceivable alternative to a defendant’s guilt. Turro v. State, 867 S.W.2d 43, 47
(Tex. Crim. App. 1993). “[T]he evidence is not rendered insufficient simply
because appellant presented a different version of the events.” Id.

      The trier of fact is the sole judge of the weight and credibility of the
evidence. Margraves v. State, 34 S.W.3d 912, 919 (Tex. Crim. App. 2000). Thus,
when performing a legal sufficiency review, we may not reevaluate the weight and
credibility of the evidence and substitute our judgment for that of the factfinder.
Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999).

      The testimony of any one witness, standing alone, is sufficient to support a
conviction if the trier of fact believes that witness beyond a reasonable doubt. See
Blackwell v. State, 193 S.W.3d 1, 19 (Tex. App.—Houston [1st Dist.] 2006, pet.
ref’d) (citing Castillo v. State, 913 S.W.2d 529, 533 (Tex. Crim. App. 1995). A
victim’s testimony, standing alone, is sufficient to support a conviction for sexual
assault. See Jensen v. State, 66 S.W.3d 528, 534 (Tex. App.—Houston [14th Dist.]
2002, pet. ref’d).




                                         2
                                             THE EVIDENCE

          I.     The Complainaint’s Testimony

          C.M.T.1 testified that she was walking home from her job as a security guard
when someone grabbed her from behind and tackled her to the ground. Her
assailant hit her in the head several times and told her that he would kill her if she
screamed. The assailant rolled on top of C.M.T. and tried to remove her pants.
When he failed, he forced her to take them off. The assailant then got on top of her
and started penetrating her. C.M.T. testified that he placed his penis in her vagina.
After a short time, he grabbed her by the shirt collar, sat her up, and forced her to
perform oral sex on him. The assailant then pushed C.M.T. back down and
penetrated her again. He “went back and forth, three or four times.” C.M.T. was
dizzy from the blows to her head. She finally pretended to faint, hoping he would
desist but he kept going.

          After the assault, C.M.T. called 911 from her cell phone and stayed on the
phone until police arrived. She was terrified her assailant would return. C.M.T.
gave a detailed description of her assailant to police. An ambulance arrived.
C.M.T.’s diastolic blood pressure was over 200 and her blood sugar was over 300.
C.M.T.’s face was swollen, she had a concussion, a broken nose, a fractured
cheekbone, one eye almost completely swollen shut and the other half-shut from
swelling. When her eye opened up a bit, her vision was still blurry because her
eyeball was swollen.

          Police showed C.M.T. a photo array in mid-June and she positively
identified appellant as her assailant. The photo array shows appellant wearing



1
    In this opinion, we use only the complainant’s initials.

                                                    3
braids. At the scene of the assault, C.M.T. told officers that her assailant had
braids. At trial, C.M.T. again positively identified appellant as her assailant.

      II.    Appellant’s Testimony

      Appellant testified that he saw C.M.T. and stopped and asked her if she
needed a ride. She offered to have sex with him, including performing oral sex, for
$100. C.M.T. told him that she was not a prostitute but “did escorting” sometimes.
He replied that he had only $75 and she agreed. He gave her $25 and put $50 in
the vehicle’s ashtray. Appellant unzipped his pants and C.M.T. performed oral
sex. They then had intercourse. Appellant was not “really satisfied” and did not
want to pay the full amount. C.M.T. refused to give the money back and jumped
out of the car. Appellant got out and tackled her to get $50 back. Appellant
admitted hitting C.M.T. After appellant struck her again, C.M.T. got the money
out of her bra.

      III.   Other Evidence

      A video of the officers’ response to the 911 call was admitted into evidence.
It shows appellant being helped from the side of the road by two officers. C.M.T.
is unable to stand, her clothes are disheveled, and one leg of her pants and
underwear are completely off. Her face is bloody. C.M.T. told officers what had
happened. Her account was consistent with her testimony at trial.

      Deputy John Griffin of the Harris County Sheriff’s Office responded to the
911 call. His testimony describing C.M.T. is consistent with the video. Deputy
Griffin said C.M.T. “was extremely traumatized.”

      At trial, Forensic Nurse Examiner Lori Cummings testified to what C.M.T.
told her about the assault. C.M.T.’s recounting of the events was consistent with
her prior statements to police. Cummings found no injury to C.M.T.’s genitals and

                                           4
testified this was to be expected with an adult female. DNA was recovered from
sperm found on C.M.T. and appellant could not be excluded as a source of that
DNA.

       Deputy Dung Hoang, an investigator for the Harris County Sheriff’s Office,
interviewed C.M.T. at the hospital. At trial, he recounted what C.M.T. told him
about the assault. Her statements to Deputy Hoang were consistent with her
statements to police at the scene and her statements to Nurse Cummings. Deputy
Hoang testified that C.M.T. was flustered and terrified.

                                          ANALYSIS

       Appellant argues the record shows no rational basis for the jury to believe
C.M.T.’s testimony rather than his. C.M.T. recounted the events of that morning
three times before trial. All three accounts were consistent with her testimony at
trial. Further, the jury saw C.M.T. on video immediately after the assault and was
able to hear for themselves her version of events and see her condition. Deputies
Griffin and Hoang testified C.M.T. was traumatized and terrified. There is no
evidence in the record that C.M.T. ever engaged in prostitution and she testified
that she had never prostituted herself.

       Appellant suggests the jury may have been racially biased against him.
Appellant fails to refer this court to any evidence in the record that either
demonstrates the racial make-up of the jury or supports such an assertion.
Appellant complains of C.M.T.’s description to officers at the scene of the assault
that his speech was “low rent.” C.M.T. was asked whether her assailant had an
accent. She said that she called it “low rent,” by which she meant uneducated.
The jury heard appellant’s speech when he testified at trial and was able to
determine whether C.M.T.’s characterization was unfair.


                                           5
      Under the applicable standard, C.M.T.’s testimony established the elements
of the offense. We therefore conclude a rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.

      For these reasons, we overrule appellant’s issue. The judgment of the trial
court is affirmed.




                                      /s/       Ken Wise
                                                Justice



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            6